Case: 3:20-cv-00109-GHD-JMV Doc #: 1 Filed: 04/09/20 1 of 6 PagelD #: 1

Form for Filing a Section 1983 Civil Rights Complaint (by persons not in jail or
prison)

UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF MISSISSIPPI
DIVISION

Rebecca Ann Morgan

3: ADC 0F- HOI

 

 

-vs- Case No __ (To be assigned by Clerk}
Debra Gilley
David Burke
Lorrie Bowen
ye BUS# lH

Gland Runahiliratwr Ca PL
ILS pupantoenth, Velons Quilon
GWE croak Wehuons eucin Caususars

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983 (by
persons not in jail or prison)

 
Case: 3:20-cv-00109-GHD-JMV Doc #: 1 Filed: 04/09/20 2 of 6 PagelD #: 2

ltl. Parties

(In item A below, place your name in the first blank and place your present address in
the second blank. !f more than one plaintiff, attach an additional sheet that provides

each plaintiffs name and address.)

A. Name of Plaintiff: Rebecca Morgan, #15 Rubin Drive, Oxford, MS, 38655

Defendant,Debra Gilley Chief, Blind Rehabiliation Center, Gulf Coast Veterans

Administration
AdditionalDefendants: Assistant Chief David Burke, Blind Rehabiliation Center,

Gulf Coast Veterans Administration

» Supervisor, Lorrie Bowen, Blind Rehabiliation Center, Gulf Coast Medical VA

Center,
e James Leehan, HR Supervisor, Gulf Coast Veterans Administration

iV. Statement of Claim

State here as briefly as possible the facts of your case, that is, what happened that
caused you to file this complaint. Describe how each defendant is involved. Inciude also
dates and places where the complained of events occurred. If you intend to allege a
number of related claims, number and set forth each claim in a separate paragraph.
Use as much space as you need. Attach extra sheet if necessary.

 

As a low vision (disabled) applicant and employee these adminstrators forced me to
work in a darkened office with closed doors with (5) hostile co-workers who continually
harassed me simply for asking the lights be turned on. These administrators chose the
rights of (2) co workers with no visual impairment, thus not in a protected class, (2)

 
Case: 3:20-cv-00109-GHD-JMV Doc #: 1 Filed: 04/09/20 3 of 6 PagelD #: 3

totally blind co workers who had no need of light and (1) light sensitve employee who
had no written reasonable accommodation nor wore filters as professionals with low
vision do. These administrators allowed these co-workers to design reasonable
accomodation for the plaintiff, violating ADA laws, thus causing emotional, physical and
visual damage to the plaintiff. The administrators further blantantly falsified their sworn
testimony as fo the time they knew of my visual impairment and claiming that moving
me to a continually lit area would disrupt work flow. These Administrators continually
retaliated against me for asserting my EEO and when | filed my legally biding written
reasonable accommodation they ramped up their retaliation, falsely testifying that! was
an incompetent worker, that | had problems with authority and actually wrote that! —
would doodle on my note pad as one of many false reasons for their ultimate retaliation,
firing me. In their testimony the contradict one another and it is plain to see they
discriminate against me, retaliated against me and wrongfully terminated me. These
administrators spoke often to “allowing staff to determine the reasonable accomodation
of others in the room, of having several unwritten rules regarding pertinent work
directives,” failing to train plaintiff, and ultimately wrongfully terminating me for conduct
and poor performance. They disparigingly characterize me as incompetent when | have
over 30 years experience in the field of blindness, they accuse me of being insensitive
fo low vision people even though { am a low vision person who was raised by a blind
parent. They further negatively portray me as uncaring to our Veterans even though |
have a son in the USAF, volunteered in Hospice at GCVAMC, and have created
programs to feed hungry Veterans for years.

This all occured from October 1, 2018 through December 26, 2018. Plaintiff filed an
ORM and elected to file an EEO claim, which was to go to Pre-hearing on April 1, 2020,
however Administrative Law Judge Kevin Rung abruptly let plaintiff know on 3/24/2020
that he intended to grant agency Motion for Summary Judgement and advised plaintiff
to seek remediation in USDC(emails attached) The documents will show that Plaintiff
had enough supportive evidence to prove ADA discrimination Prima Facie, enough
evidence to prove administrators had consistently falsified events in their swom
testimony. Plaintiff has ampte evidence to support the claims of Prima Facie
Discrimination, Disparate treatment, retaliation and wrongful termination.

V. State the names of witnesses who would testify for you or on your behalf, and state briefly
what they would say.

Margaret Calazans, that | was struggling emotionally and physically while losing my vision
further in this hostile, unsuitable work environment.

 
Case: 3:20-cv-00109-GHD-JMV Doc #: 1 Filed: 04/09/20 4 of 6 PagelD #: 4

Karole Jackson, LRAC at GCVAMC, would state that Debra Gilley told her moving me to a
lighted area would be an inconvenience, even though Ms Jackson informed her that was not an
acceptable response. She will also testify as to plantiff's intense fears of retaliation.

Cynthia Johnson--as a health professional that | continually told her what was happening to my
health and my eyesight.

Social Security Administration Counselor for Disability-would state that | was traumatized after
being wrongfully terminated and she approved my disability for immediate process after our
required appointment.

Dr. Maghdi Mikail, PCP at the time: who woutd testify to extreme duress from work situation and
being forced to work in the dark.

Dr. Thomas Tann-that i have a visual impairment and required continual light and the absence
of such would make it extremely difficult to perform or have a chance at an EEO.

Dr. Thomas Glasgow-who has known plaintiff over 40 years, is her attending PCP and will
testify that my eye condition has worsened, that my anxiety and depression have elevated, that
. my Multiple Sclerosis has been exacerbated by the stress of the situation. That! now have to
walk with arm braces, | have cardiac issues and neurological issues which were not present at
my 2018 annual physical, and that all of these conditions, which were not present prior to my
hire date at the GSMCVA Blind Rehabilitation center, have made me susceptible to COVID 19
and was in the Baptist ER 3/11/2020.

Professor Laura Chason who will testify that | continually confided in her that my head was in
severe pain, that my eyes felt like the burning out of my head, and that | was under continual,
exacerbating distress from the job assignment.

VJ. Name all documents that you know of which would support your claim and state briefly
what each document says or shows.

The Original Investigation, testimony from these administrators where they contradict one
another, and admit to violating safety codes for the VA and OSHA laws.

All documents plaintiff submitted to include motions, witness list, doctors list and medica!
findings that prove Plaintiff went into the job with 20/40 vision and was legally blind shortly after
being terminated. All exhibits submitted for the EEO case, and corresponding emails from EEO
ALJ, Kevin Rung.
Case: 3:20-cv-00109-GHD-JMV Doc #: 1 Filed: 04/09/20 5 of 6 PagelD #: 5

VIE Explain how you were injured (incurred medical costs, incurred physical injury
and/or emotional distress, etc.) | had 20/40 vision entering the job and at the annual eye
exam | had 20/200 which is legally blind, an astigmatism and interocular eye pressure,
both of which had never been in any eye report were discovered. Extreme emotional
distress , anxiety, depression, grief, loss of livlinood which continue, exacerbation of
Multiple Sclerosis whereby plaintiff walks with a cane, suffers heart and neurological
complications which were never reported before on a medica! examination. Plaintiff
went in a healthy, exhuberant employee who is now on permanent disability for the first
time in her life. Having to relocate from Biloxi, MS, to New Orleans, where | had friends
who could house me in this emergency, unexpected situation and where | could get
affordable behavoral and medical treatement at Daughter's of Charity Health Care
faciliites.

VIL Relief

As L asked ALJ, Kevin Rung, | wished to be placed in a Federal position, and | asked for
the maximum allowable $300,000 for physical and emotional injury, medical fees, future
medical which is ongoing, and legal fees paid thus far.

IX. Jury Demand

i would like to have my case tried by a jury.

Yes

| (We) hereby certify under penalty of perjury that the above complaint is true to the best
of our information, knowledge, and belief.

Signed this 7 day of April, 2020.
CASE peg CV OOTOS-GHO-IMY Doc #:.1 Filed: 04/09/20 6 of 6 PagelD #: 6

 

 

 

 

 

 

 

O71'SY
divd abvisod sn
JW Ssy15-Lsdid
Qa lWOsddd

 

 

 

 
